Citation Nr: 0621220	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-13 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

A. J. Kramer, Law Clerk




INTRODUCTION

The appellant had active military service from June 1966 to 
May 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

On his April 2005 VA Form 9 (Appeal to the Board), the 
appellant requested a videoconference hearing before a 
Veteran's Law Judge (VLJ) of the Board.  The RO scheduled his 
videoconference hearing for February 2006, but he submitted a 
letter in January 2006 canceling his request for a video 
conference hearing.  See 38 C.F.R. § 20.704(e) (2005).  Along 
with this letter, he submitted additional medical evidence 
from a private podiatrist, J.S., and waived his right to have 
it initially considered by the RO.  See 38 C.F.R. §§ 20.800, 
20.1304 (2005).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant was first diagnosed with pes planus during 
his military entrance examination.

3.  The most persuasive medical evidence of record indicates 
the appellant's 
pre-existing pes planus did not permanently increase in 
severity during his military service beyond the natural 
progression of the condition.




CONCLUSION OF LAW

The veteran's pre-existing bilateral pes planus was not 
aggravated during service.  38 U.S.C.A. §§ 1110, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act (VCAA) in November 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
West 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom - him or VA.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to fairly adjudicate the claim on appeal has been 
accomplished.

By way of a May 2003 pre-rating notice letter, the RO 
apprised the appellant of the information and evidence needed 
to establish service connection for bilateral pes planus.  
The letter specified that, to establish service connection, 
the evidence must show:  (1) an injury in military service or 
a disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(2) "a current physical or mental disability; and (3) a 
relationship between the current disability and an injury, 
disease, or event in service.  The letter also described the 
type of evidence necessary to satisfy each of these elements.  
The appellant was afforded an opportunity to respond prior to 
the issuance of the July 2003 rating decision in question.  
Hence, he has received sufficient notice of the information 
and evidence needed to support his claim and has been 
afforded ample opportunity to submit such information and 
evidence in response.

The Board also finds that the May 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  The May 2003 letter notified the 
appellant of the types of evidence that VA would obtain for 
him and the information required from him.  The RO stated it 
had requested his service medical records (SMRs) and asked 
that he identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Court) held that proper VCAA notice should notify the 
appellant of:  (1) the evidence that is needed to 
substantiate the claim; (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant' s possession that 
pertains to the claim.  As explained, the first three of the 
content of notice requirements under Pelegrini II have been 
met in this case.  And although the record does not show the 
fourth content of notice requirement under Pelegrini II 
(request that the appellant provide VA with any relevant 
evidence in his possession) has been expressly met in this 
case, the Board finds that he has been explicitly invited to 
submit any additional evidence in his possession.  The RO's 
May 2003 pre-rating letter to him listed the evidence 
required and the respective duties of VA and him in obtaining 
evidence, and also stated, "send us the evidence we need as 
soon as possible."  Additionally, the claims file reflects 
that he has submitted pertinent medical records in support of 
his claim after notice was provided and even since his case 
was certified to the Board.

Pelegrini II also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," the Secretary of VA receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In this case at hand, however, documents meeting the VCAA's 
notice requirements were provided to the appellant before the 
rating action on appeal.  The Board also finds that any 
arguable lack of full pre-adjudication notice in this appeal 
has not, in any way, prejudiced the appellant.  The Board 
notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  See Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

Here, any delay in issuing section 5103(a) notice was 
nonprejudicial because it did not affect the essential 
fairness of the adjudication, in that the appellant's claim 
was fully developed and re-adjudicated by the RO in March 
2005 before the case was forwarded to the Board for appellate 
review in May 2005.  Indeed, when submitting his January 2006 
letter canceling his videoconference hearing request and 
waiving his right to have the accompanying additional medical 
evidence initially considered by the RO, the appellant 
specifically indicated he wanted his appeal sent to the Board 
"as soon as possible."  And his representative, 
in an attached statement (on VA Form 21-4138), indicated 
essentially the same thing by stating he wanted the file sent 
to the Board "without delay."

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  These five 
elements are:  (1) veteran status, (2) existence of 
a disability, (3) a connection between the veteran's service 
and that disability, (4) degree of disability, and (5) 
effective date of the disability.  In this case, 
the appellant's status as a veteran is not at issue, and the 
RO has provided notice as to the existence of disability and 
nexus.  While the RO has not provided specific notice as to 
degree of disability and effective date, on these facts, the 
RO's omission is harmless.  Id.  As the Board's decision 
herein denies the appellant's claim for service connection 
for bilateral pes planus, no rating or effective date is 
being assigned; accordingly, there is no possibility of 
prejudicing him under the notice requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim.  As a result, 
his service medical records, as well as VA treatment records, 
have been obtained and associated with the claims file for 
consideration in his appeal.  And, as mentioned, he submitted 
relevant additional medical records from his private 
podiatrist.  Neither he nor his representative has 
identified, and the record does not otherwise indicate, there 
are additional, existing records pertinent to the claim on 
appeal that need to be obtained.  The record also presents no 
basis for further developing the record to create any 
additional evidence in connection with the claim on appeal.

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding at this juncture 
with an appellate decision on the claim on appeal.  The 
record has been fully developed, and it is difficult to 
discern what additional guidance VA could provide to the 
appellant regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).


II.  Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing injury or disease beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
C.F.R. § 3.304(b).  
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits.  
The Board will consider all information and lay and medical 
evidence of record in a case when deciding a claim for 
benefits.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board will give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.



The appellant believes he is entitled to service connection 
for pes planus.  His service medical records include a June 
1966 entrance examination report, which noted that prior to 
entering the military he had pes planus that was not 
considered disabling (NCD).  His service medical records also 
contain an October 1966 treatment report indicating he 
complained of a painful growth on his right heel and was 
treated with a foot inlay.  A November 1966 treatment report 
noted improvement in the status of his right heel.  He was 
also treated for skin irritation on his right foot in May 
1967.  No further treatment of the right foot is reflected in 
his service medical records.  The service medical records are 
silent as to any complaints or treatment concerning his left 
foot.  He was discharged from service in May 1967.  A 
discharge examination is not of record.  In the May 1967 
report of his medical history he indicated a history of foot 
trouble and a physician noted on the report that the foot 
condition existed prior to service.  The service medical 
records do not indicate any specific complaint of, or 
treatment for pes planus.

During the March 2005 hearing before the Decision Review 
Officer (DRO), the appellant stated that he experienced 
problems with his feet while in service but did not seek 
treatment.  He also said he received arch supports on his 
"next to last official day" of service, although such 
treatment is not shown in his service medical records.

The first documented post-service evidence of pes planus is a 
private podiatrist's examination report from November 1995, 
indicating the appellant's feet are of the planus type and 
that he complained of a painful right foot.  He was treated 
for bursitis of the 2nd right metatarsal with orthotic 
inserts.



VA medical records contain X-ray reports from September 2003 
indicating 
right-sided pes planus.  These records also indicate the 
appellant was treated with orthotic inserts.  Private 
treatment notes from January and December 2004 indicate 
treatment for painful flat feet.  At that time he was noted 
to have bilateral pes valgus and hammertoe.  In December 2004 
his private podiatrist submitted a statement indicating her 
belief that "years of military service without arch 
supports/custom molded orthotics have caused an increase in 
the collapse of both arches as well as the progression of 
hammertoes."

In March 2005, the appellant was evaluated by a VA medical 
examiner who reviewed the claims file - including the 
appellant's service medical records.  The medical examiner 
also noted the private podiatrist's statement and treatment 
records.  The medical examiner concluded the pes planus was 
discovered prior to the time the appellant began his military 
career and that the heel complaints in service were caused by 
or were a result of pes planus.  The examiner stated further 
that "the right heel complaints, then and now, are likely 
due to the natural progression of the pes planus."

The appellant submitted a January 2006 statement and 
treatment notes from his private podiatrist.  The January 
2006 statement is similar to the one submitted in December 
2004, except that the opinion has been revised to more 
accurately reflect the length of the appellant's service.  
The statement indicates the private podiatrist's belief that 
"10 months of military service without arch supports/custom 
molded orthotics have caused an increase in the collapse of 
both arches as well as the progression of the hammertoes."

Based on review of the relevant evidence, the Board finds 
that the appellant's pes planus existed prior to his 
enrollment into military service.  This condition was clearly 
and unmistakably documented during his military pre-
enlistment medical evaluation, and indeed even he does not 
dispute this as fact.  Moreover, this in turn means the Board 
does not have to rebut the presumption of soundness at his 
service entrance under the two-pronged standard discussed in 
VAOPGCPREC 3-2003 (July 16, 2003).

Rather, the determinative issue is whether the appellant's 
pre-existing pes planus was aggravated during service beyond 
its natural progression.

There are conflicting medical opinions about whether the 
appellant's bilateral pes planus was aggravated during 
service beyond the natural progression of the disease.  The 
private podiatrist, apparently without access to the service 
medical records (or at the very least no specific mention of 
them), stated her opinion that the appellant's 10 months of 
military service caused an increase in the collapse of both 
arches and led to the progression of hammertoes.  Conversely, 
the VA medical examiner - while acknowledging the veteran's 
heel complaints in service were caused by or a result of his 
pes planus, nonetheless ultimately concluded they were 
"likely due to the natural progression of the pes planus" 
i.e., so for all intents and purposes no aggravation of this 
pre-existing condition.  See Jensen v. Brown, 19 F.3d 1413 
(Fed. Cir. 1994); Hunt v. Derwinski, 1 Vet. App. 292 (1992) 
(temporary or intermittent flare-ups during service of a 
preexisting injury or disease are insufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened).

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  As 
true with any piece of evidence, the credibility and weight 
to be assigned to these opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
that it finds persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  Meyer v. Brown, 9 Vet. App. 425 (1996); Eddy v. 
Brown, 9 Vet. App. 52 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614,618 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

In this case, the Board finds that the opinion of the VA 
medical examiner, that the appellant's complaints of foot 
pain in service were likely due to the natural progression of 
his pre-existing pes planus, is the most probative evidence 
on the question of aggravation.

One of the factors for assessing the probative value of a 
medical opinion is the physician's access to the claims file.  
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The 2005 
VA medical examiner had access to the appellant's VA medical 
records and to the claims file, which includes the 
appellant's service medical records and even private medical 
records.  The private podiatrist had access to 
the appellant's medical records, but there is no indication 
she had access to the claims file.  She merely mentioned the 
length of the veteran's military service (10 months), without 
discussing any information or evidence specifically contained 
in his service medical records.  Consequently, there is no 
indication of how she determined the nature and severity of 
his pes planus during service, other than by relying on his 
own report.  And a medical evaluation that is merely a 
recitation of a veteran's self-reported and unsubstantiated 
history has little-to-no probative value.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 
229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995).  
Further, a mere transcription of lay history, unenhanced by 
any additional medical comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).

Additionally, the opinion of the private podiatrist is a 
simple conclusory statement without any supporting rationale, 
while in comparison the VA medical examiner's opinion 
includes supporting rationale with references to the 
appellant's service medical records, private treatment 
records, and even X-rays.  In assessing evidence such as 
medical opinions, the failure of the physician to provide a 
basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  In fact, a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, greater weight may be placed on one physician's 
opinion than another's depending on factors such as the 
reasoning employed by the physicians and whether (and to what 
extent) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Board accordingly finds that the opinion resulting from 
the March 2005 VA medical examination constitutes the most 
competent and probative evidence upon which to decide the 
claim, notwithstanding any arguments to the contrary.  The 
competent medical evidence thus indicates the appellant had 
pes planus upon his entry into military service and there is 
no evidence of aggravation of his disability during service 
beyond its natural progression.  A pre-existing disease or 
injury will be presumed to have been aggravated by service 
only if the evidence shows that the underlying disability 
underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 
C.F.R. § 3.306(a) (2004).

The competent medical evidence is devoid of any indication 
that the appellant's pes planus increased in severity in 
military service, and the claim is therefore denied.


ORDER

Service connection for bilateral pes planus is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


